Citation Nr: 0912822	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1971 and from February 1972 to February 1975.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 


FINDING OF FACT

1.  The Veteran had active military service in the Republic 
of Vietnam.

2.  A skin disorder is not shown by the medical evidence of 
record to be related to the Veteran's military service, to 
include as due to herbicide exposure. 


CONCLUSION OF LAW

A skin disorder was not incurred in, or aggravated by, active 
military service, and may not be presumed to have been so 
incurred, to include as a result of exposure to herbicide 
during service.  38 U.S.C.A. §§ 191(16), 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims for service connection 
for a skin disorder, to include contact dermatitis, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to adjudication of the 
Veteran's claims, December 2003 as well as January, June, and 
September 2004 letters satisfied the duty to notify 
provisions except as to the requirement to provide the 
claimant with notice of laws and regulations governing 
disability ratings and effective dates.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although the letters did not notify 
the Veteran of the criteria to establish effective dates or 
the assignment of disability evaluations, there is no 
prejudice to the claimant because the preponderance of the 
evidence is against service connection for a skin disorder, 
to include contact dermatitis.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Thus, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act of 2000 notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

All identified and available service treatment records, VA 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The Veteran was also afforded a VA examination in July 2005.  
The February 1999 Social Security Administration decision 
granting the Veteran disability benefits, as well as the 
records considered in making that decision, were obtained and 
have been considered.  See 38 C.F.R. §  3.159 (c) (2); see 
also Baker v. West, 11 Vet. App. 163, 169 (1998).  In 
December 2003 and September 2004 statements, the Veteran also 
reported that since there were no additional medical records 
for the VA to obtain as evidence in support of his claim, he 
would not be providing signed authorizations to release 
medical information.  See Medrano v. Nicholson, 21 Vet. App. 
165 (2007) (holding that if, after VA provides a content-
compliant VCAA notice, the claimant informs VA that there is 
no further evidence to submit, the failure by VA to conduct a 
subsequent readjudication is not prejudicial).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant). 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  The following diseases are deemed associated with 
herbicide exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and diabetes mellitus (Type 2).  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309. 

In this case, the Veteran claims that he developed a skin 
disorder in service, to include as the result of exposure to 
Agent Orange.  The evidence of record reveals that the 
Veteran served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he 
is therefore presumed to have been exposed to herbicide 
agents, to include Agent Orange.  However, the medical 
evidence of record does not show a current diagnosis of a 
presumptive disorder under 38 C.F.R. § 3.309(e).  The 
Veteran's skin disorder has been variously diagnosed as 
dermatitis, pruritic pyoderma, Hailey-Hailey, psoriasis, 
lichen simplex chronicus with focal excoriation, 
erythroderma, Schamburg's Purpura, and nummular eczema, which 
are not acneform diseases consistent with chloracne.  
Consequently, the Veteran does not have a disorder that would 
warrant service connection on a presumptive basis based on 
Agent Orange exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet.  
App. 164, 167 (1999). 

As indicated above, the medical records of evidence show the 
first complaint and diagnosis for a skin disorder in 1991.  
The Veteran's diagnoses were dermatitis, pruritic pyoderma, 
Hailey-Hailey, psoriasis, lichen simplex chronicus with focal 
excoriation, erythroderma, Schamburg's Purpura, and nummular 
eczema.  

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatment related to a skin rash or 
skin condition.  The Veteran's August 1967 separation 
examination record notes that he was in "good health."  

Post-service, October 1991 private treatment records indicate 
that the Veteran had a "striking circinate rash" which was 
diagnosed as pruritic pyoderma.  In November 1991, the 
Veteran was seen for a follow-up, at which time the doctor 
reported the claimant was experiencing a "flare up of 
nummular dermatitis v[ersus] pruritic pyoderma."  Subsequent 
private and VA treatment records show the Veteran's continued 
treatment for a skin disorder, variously diagnosed as 
dermatitis, Hailey-Hailey, psoriasis, lichen simplex 
chronicus with focal excoriation, erythroderma, Schamburg's 
Purpura, and nummular eczema.  

As to the origins of the Veteran's skin disorder, in 1993 the 
Veteran was again diagnosed with severe nummular dermatitis, 
as well as with psoriasis.  The etiology was reported as a 
possible fungal infection.  August 1993 private treatment 
records note that the Veteran's rash returned when he 
returned to work, and that "it is possible he is allergic to 
milk, components of job, or moisture in environment."  
September 1993 private treatment records note that, "it is 
clear [the Veteran] will not be able to return to work where 
there's exposure to cleaning solutions [including] ND-100, 
etc."  In November 1993, the Veteran was admitted to the 
in-patient dermatology unit at a private hospital with a two-
year history of skin disease and was assessed with 
erythroderma of unclear etiology.  A series of tests 
indicated changes characteristic for nummular eczema and 
cleansing solution reactivity.  The Veteran was further 
treated for his skin disorder by a private doctor in 1994 and 
1995.  Assessments of the Veteran's skin condition at that 
time included "dermatitis [that] can flare significantly and 
develop into a generalized erythroderma."  In an August 1994 
private treatment record, it was suggested that the Veteran 
may be allergic to shoe leather.  VA treatment records dated 
in May 2003 note a history of a "chronic itching skin 
condition starting in 1991 [that] flares [and] never 
resolves."  

The Veteran was afforded a VA examination in July 2005.  The 
VA examiner noted that during the early 1990s, the Veteran 
had developed a severe skin eruption that virtually covered 
his entire body, that generalized atopic dermatitis had been 
diagnosed, and that he had ongoing problems ever since.  The 
assessment was atopic dermatitis versus chronic lichen 
simplex.  The VA examiner opined that, "[t]here is no 
scientific evidence that directly connects exposure to Agent 
Orange with development of atopic or chronic lichen simplex. 
. . .  There is a hiatus of 20+ years from the presumed Agent 
Orange exposure with his eruption in the early 1990s.  It 
does not fit a pattern of delayed hypersensitivity reaction.  
It certainly does not fit the pattern of a contact dermatitis 
secondary to the Agent Orange."  

The competent evidence of record does not support a finding 
of service connection for a skin disorder.  The Veteran has a 
current diagnosis of a skin disorder, variously diagnosed as 
dermatitis, pruritic pyoderma, Hailey-Hailey, psoriasis, 
lichen simplex chronicus with focal excoriation, 
erythroderma, Schamburg's Purpura, and nummular eczema.  See 
McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (holding 
that the requirement of a current disability is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim).  However, the Veteran's service treatment 
records are negative for any complaints, diagnoses, or 
treatment for a skin disorder.  See Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  

Moreover, the length of time between the Veteran's separation 
from his last period of active duty in 1975 and the first 
indication of a skin condition over fifteen years later in 
1991 is persuasive evidence against continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition). 

Additionally, there is no competent or credible medical 
evidence in the record of a causal association or link 
between the Veteran's skin disorders and his military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (holding that establishing service connection requires 
finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
In fact, the July 2005 VA examiner opined that, "[the atopic 
dermatitis or chronic lichen simplex] does not fit a pattern 
of delayed hypersensitivity reaction.  It certainly does not 
fit the pattern of a contact dermatitis secondary to the 
Agent Orange." 


Moreover, private doctors who treated the Veteran's 
dermatitis during the early 1990s opined that his dermatitis 
was related to his occupation.  In an October 1993 letter 
from the Veteran's private doctor to his employer, the doctor 
stated, "[i]t was found that he is allergic to ND-100, a 
substance encountered by him at work and because of this I am 
considering him to have nummular dermatitis complicated by 
contact dermatitis (ND-100)."  

The Veteran claims that a skin disorder may be caused by a 
primary chemical irritant or by an allergen, and that his 
only exposure with chemical irritants was exposure to Agent 
Orange in service in the Republic of Vietnam.  During his VA 
examination, the Veteran suggested to the examiner that he 
may have experienced a delayed hypersensitivity reaction to 
Agent Orange.  However, these assertions are not competent 
evidence to establish a nexus between his service and his 
skin disorder because as a lay person, the Veteran does not 
have the required medical expertise to give such opinions.  
Evans v. West, 12 Vet. App. 22 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1991).  Moreover, the VA examiner 
included in his nexus opinion literature on delayed 
hypersensitivity reactions, which showed that such reactions 
occur usually 48-72 hours post exposure to any allergen.  
Furthermore, the VA examiner specifically opined that there 
was a hiatus of over fifteen years from the presumed Agent 
Orange exposure to the eruption in the early 1990s and 
therefore the Veteran's dermatitis did not fit a pattern of 
delayed hypersensitivy reaction.  

The Veteran has submitted information from The Merck Manual 
Seventeenth Edition as well as The American Legion regarding 
a connection between a skin disorder and exposure to Agent 
Orange.  The United States Court of Appeals for Veterans 
Claims has held that a medical article or treatise can 
provide support to a claim, but that they must be combined 
with an opinion of a medical professional and be reflective 
of the specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-
17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(stating that medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus); see also Mattern v. West, 12 
Vet. App. 222, 228 (1999).  These articles do not discuss the 
impact of the Veteran's numerous skin allergies and as such 
they are not reflective of the specific facts of the case.  
In addition, these articles have never been commented on in 
any form by a medical professional.  Moreover, the June 2005 
VA examiner undertook his own research as to these claims by 
the Veteran and specifically opined that the claimant's skin 
disorders did not fit a pattern of delayed hypersensitivity 
reaction, nor did they fit the pattern of a contact 
dermatitis secondary to Agent Orange.  As such, these 
articles are not competent evidence to show that any of the 
Veteran's currently diagnosed skin disorders are related to 
military service. 

Because contact dermatitis is not among those diseases 
presumptively linked to herbicide exposure, and the competent 
medical evidence of record does not relate this condition to 
his military service, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a skin disorder, to include as due to 
herbicide exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


